Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
7/26/21.
	Response to Amendment
3.	This office action is in response to Amendment filed on 7/26/21.
4.	Claims 1-20 are pending.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a write assist circuit, comprising: a bit line having a near-end and a far-end; first and second switch transistors connected to the near-end and far end, respectively, and where the first and second switch transistors are responsive to a write enable signal; and a first capacitor and a second capacitor connected in parallel, where the first capacitor is connected to at least one of the first switch transistor and the second switch transistor and the second capacitor is 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/CONNIE C YOHA/Primary Examiner, Art Unit 2825